Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in specification amendment page 2, line 14, the control unit is a processor or computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
In claim 2, the limitation “wherein the control unit controls the scanner to scan the spots of the pulsed laser beam over the | workpiece spirally inwardly from an-the outer circumference thereof and to increase the operation frequency of the scanner as the spots of the pulsed laser beam move inwardly on the workpiece to reduce a radius of a spiral pattern of the spots” has portions that are already included in claim 1, therefore seem repetitive.
In claim 4, the limitation “wherein the workpiece includes a stacked wafer comprising a light-emitting wafer including an epitaxy substrate and a light-emitting layer with a buffer layer interposed therebetween, and a relocation substrate disposed on the light-emitting layer of the light- emitting wafer” has portions that are already included in claim 1, therefore seem repetitive.

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Yoshida (US 2015/0273624) in view of Morikazu (US 2013/0017640), in view of Yamagishi (US 2018/0264597), and further in view of Karavitis (US 2011/0206072).
Regarding claim 1, Yoshida teaches a laser processing apparatus (Fig. 6-7) comprising: a chuck table (18) for holding a workpiece (16, 17); a laser beam applying unit (combination of 101 and 42 (36 and 40)) for applying a pulsed laser beam (combination of A and B) to the workpiece held by the chuck table (as shown in Fig. 6) while positioning spots of the pulsed laser beam on the workpiece (p.0064; p.0080), thereby processing the workpiece with the pulsed laser beam (abstract; as shown in Fig. 6); and a control unit (14) for controlling operation of the laser beam applying unit (p.0032); wherein the laser beam applying unit includes: a laser oscillator (201) for oscillating pulsed laser to emit a pulsed laser beam (p.0098), a decimator (202) for decimating pulses of the pulsed laser beam to adjust a repetitive frequency of the pulsed laser beam (p.0106), a scanner (galvanic scanner 36) for scanning the spots of the pulsed laser beam over the workpiece at predetermined intervals (p.0051), said scanner including a mirror (38) and a motor (inherently present in a galvanic scanner), and an fθ lens (40) for focusing the pulsed laser beam (p.0051), and the control unit operates the decimator to keep an operation frequency of the scanner within a predetermined operation frequency range to decimate pulses of the pulsed laser beam emitted from the laser oscillator, thereby adjusting the repetitive frequency of the pulsed laser beam output from the decimator (p.0106).
Yoshida fails to disclose wherein the workpiece including a light-emitting layer, a substrate and a buffer layer between the light-emitting layer and the substrate; focusing the pulsed laser beam at the buffer layer between the light-emitting layer and the substrate of the workpiece; wherein said scanner including an X-axis scanner configured for scanning the spots of the pulsed laser beam over the workpiece in a X-direction, said X- axis scanner including an X-axis motor and an X-axis scan mirror mounted on an output shaft of said X-axis motor, a Y-axis scanner configured for scanning the spots of the pulsed laser beam over the workpiece in a Y-direction, said Y-axis scanner including a Y-axis motor and a Y-axis scan mirror mounted on an output shaft of said Y-axis motor, wherein output shafts of said X-axis motor and said Y-axis motor are configured to rotate said X-axis scan mirror and said Y-axis scan mirror; and wherein the control unit controls the scanner to scan the spots of the pulsed laser beam over the workpiece spirally in a spiral pattern inwardly from an outer circumference toward a center of the workpiece so that a radius of the spiral pattern progressively decreases as centers of the spots move toward the center of the workpiece.
Morikazu teaches a laser processing apparatus (5) wherein the workpiece includes a light-emitting layer (combination of 4 and 21), a substrate (20) and a buffer layer (22) between the light-emitting layer and the substrate (as shown in Fig. 2B and 5B); focusing the pulsed laser beam at the buffer layer between the light-emitting layer and the substrate of the workpiece (as shown in Fig. 5B; p.0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the workpiece of Yoshida, with Morikazu, by providing a light emitting layer, a substrate and a buffer layer as the workpiece, as an alternative processing object.
Yamagishi teaches a galvano scanner (combination of 14 and 16)  including an X-axis scanner (14) configured for scanning the spots of the pulsed laser beam over the workpiece in a X-direction (p.0029), said X- axis scanner including an X-axis motor (14a) and an X-axis scan mirror (14b) mounted on an output shaft of said X-axis motor (as shown in Fig. 1), a Y-axis scanner (16) configured for scanning the spots of the pulsed laser beam over the workpiece in a Y-direction (p.0029), said Y-axis scanner including a Y-axis motor (16a) and a Y-axis scan mirror (16b) mounted on an output shaft of said Y-axis motor (as shown in Fig. 1), wherein output shafts of said X-axis motor and said Y-axis motor are configured to rotate said X-axis scan mirror and said Y-axis scan mirror (p.0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the scanner of Yoshida and Morikazu, with Yamagishi, by providing an X-axis scanner and a Y-axis scanner, to scan the laser beam in the X and Y directions.
Karavitis teaches a laser processing apparatus (1, 1’) comprising a control unit (p.0125), wherein the control unit controls the scanner to scan the spots of the pulsed laser beam over the workpiece spirally in a spiral pattern inwardly from an outer circumference  toward a center of the workpiece (p.0088) so that a radius of the spiral pattern progressively decreases as centers of the spots move toward the center of the workpiece (as shown in Fig. 6B and 6D; p.0136; p.0269; p.0272).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the control unit of Yoshida, Morikazu and Yamagishi, with Karavitis, by controlling the scanner to spirally scan the pulsed laser beam over the workpiece, for the advantages of accelerating the processing time.
Regarding claim 2, Yoshida, Morikazu, Yamagishi and Karavitis combined teach the laser processing apparatus as set forth above, wherein the control unit controls the scanner to scan the spots of the pulsed laser beam over the workpiece spirally inwardly from the outer circumference thereof (Karavitis; p.0088) and to increase the operation frequency of the scanner as the spots of the pulsed laser beam move inwardly on the workpiece to reduce a radius of a spiral pattern of the spots (the control unit of Karavitis is capable of performing as claimed; p.0031; p.0035; p.0042; p.0080 p.0088; p.0221; p.0289; p.0292), and wherein the control unit controls the decimator to lower the repetitive frequency of the pulsed laser beam and controls the scanner to lower the operation frequency of the scanner before the operation frequency of the scanner exceeds the predetermined operation frequency range (Yoshida; p.0106).
Regarding claim 4, Yoshida, Morikazu, Yamagishi and Karavitis combined teach the laser processing apparatus as set forth above, wherein the workpiece includes a stacked wafer (Morikazu; 2) comprising a light-emitting wafer (Morikazu; p.0021) including an epitaxy substrate (Morikazu; 20) and a light-emitting layer (Morikazu; combination of 4 and 21) with a buffer layer (Morikazu; 22) interposed therebetween (Morikazu; as shown in Fig. 2B and 5B), and a relocation substrate (Morikazu; 3) disposed on the light-emitting layer of the light- emitting wafer (Morikazu; as shown in Fig. 2B and 5B), the control unit controls the laser beam applying unit (Morikazu; 52) to apply the pulsed laser beam while positioning the spots of the pulsed laser beam on the buffer layer (Morikazu; as shown in Fig. 5B; p.0024), thereby destroying the buffer layer and replacing the buffer layer with a peel-off layer (Morikazu; p.0024), and the epitaxy substrate is peeled off from the light- emitting layer to relocate the light-emitting layer to the relocation substrate (Morikazu; abstract; p.0039).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, Morikazu, Yamagishi and Karavitis as set forth above, and further in view of Maltsev (US 2012/0241427).
Regarding claim 3, Yoshida, Morikazu, Yamagishi and Karavitis combined teach the laser processing apparatus as set forth above, wherein the control unit includes a memory storing pulse energy levels and frequencies adjusted by decimation of pulses from the pulsed laser beam by the decimator and established in the memory (Yoshida; p.0034; p.0043), and wherein the decimator adjusts the repetitive frequency of the pulsed laser beam emitted from the laser oscillator and adjusts pulse energy indicated to the laser beam applying unit (Yoshida; p.0106; p.0044-0047).
Yoshida, Morikazu, Yamagishi and Karavitis combined fail to disclose an adjustment table containing pulse energy levels corresponding respectively to repetitive frequencies and wherein the decimator includes an acoustooptical device for adjusting the repetitive frequency pulse picker on the basis of the pulse energy levels corresponding to the repetitive frequencies established in the adjustment table.
Maltsev teaches a laser processing apparatus comprising an adjustment table containing pulse energy levels corresponding respectively to frequencies (p.0171), and adjusting the frequency based on the pulse energy levels corresponding to the frequencies established in the adjustment table (p.0171), and a decimator (pulse picker) including an acoustooptical device (AOM (acousto-optic modulator) 5; Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the control unit of Yoshida, Morikazu, Yamagishi and Karavitis, with Maltsev, by providing an adjustment table containing pulse energy levels corresponding respectively to frequencies, for a proper frequency adjustment and laser processing, and an acoustooptical device as the decimator, for the advantages of high performance reliability.

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Yoshida fails to disclose or suggest a control unit that “controls the scanner to scan the spots of the pulsed laser beam over the workpiece spirally in a spiral pattern inwardly from an outer circumference toward a center of the workpiece so that a radius of the spiral pattern progressively decreases as centers of the spots move toward the center of the workpiece.”… Yamagishi does not disclose or suggest a scanner a control unit that causes the scanner to “scan the spots of the pulsed laser beam over the workpiece spirally in a spiral pattern inwardly from an outer circumference toward a center of the workpiece.”… Yoshida and Yamagishi also fails to disclose or suggest a laser beam applying unit having “an f0 lens for focusing the pulsed laser beam at the buffer layer between the light-emitting layer and the substrate of the workpiece.”” on remarks page 6, lines 8-12, 15-18 and 20-22.  In response to Applicant’s arguments, Examiner agree that Yoshida and Yamagishi combined fail to disclose focusing the pulsed laser beam at the buffer layer between the light-emitting layer and the substrate of the workpiece; and wherein the control unit controls the scanner to scan the spots of the pulsed laser beam over the workpiece spirally in a spiral pattern inwardly from an outer circumference toward a center of the workpiece so that a radius of the spiral pattern progressively decreases as centers of the spots move toward the center of the workpiece. However, Morikazu teaches a laser processing apparatus (5) wherein the workpiece includes a light-emitting layer (combination of 4 and 21), a substrate (20) and a buffer layer (22) between the light-emitting layer and the substrate (as shown in Fig. 2B and 5B); focusing the pulsed laser beam at the buffer layer between the light-emitting layer and the substrate of the workpiece (as shown in Fig. 5B; p.0028).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the workpiece of Yoshida, with Morikazu, by providing a light emitting layer, a substrate and a buffer layer as the workpiece, as an alternative processing object. Karavitis teaches a laser processing apparatus (1, 1’) comprising a control unit (p.0125), wherein the control unit controls the scanner to scan the spots of the pulsed laser beam over the workpiece spirally in a spiral pattern inwardly from an outer circumference  toward a center of the workpiece (p.0088) so that a radius of the spiral pattern progressively decreases as centers of the spots move toward the center of the workpiece (as shown in Fig. 6B and 6D; p.0136; p.0269; p.0272). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the control unit of Yoshida, Morikazu and Yamagishi, with Karavitis, by controlling the scanner to spirally scan the pulsed laser beam over the workpiece, for the advantages of accelerating the processing time.
Regarding claims 2-4, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/17/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761